MARY'S OPINION HEADING                                           






                     NO. 12-04-00017-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


4OIL COMPANY AND
J. ALLEN REESE,                                             §     APPEAL FROM THE 124TH
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

DR. CLANTON HARRISON,
APPELLEE                                                        §     GREGG COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
           This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellants
perfected their appeal on January 16, 2004.  By way of extension, Appellants’ brief was due on or
before May 12, 2004.  When Appellants failed to file their brief within the required time, this Court
notified them on May 14, 2004 that the brief was past due and warned that if no motion for extension
of time to file the brief were received by May 24, 2004, the appeal would be dismissed for want of
prosecution pursuant to Texas Rule of Appellate Procedure 42.3(b).  The notice further informed
Appellants that the motion for extension of time must contain a reasonable explanation for their
failure to file the brief and a showing that Appellee had not suffered material injury thereby.
            To date, Appellant has neither responded to the notice or filed a motion for extension of time. 
Accordingly, we dismiss the appeal for want of prosecution pursuant to Rules of Appellate
Procedure 38.8(a)(1) and 42.3.(b).
Opinion delivered May 28, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)